Citation Nr: 1547728	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hand disability, to include as secondary to a service connected bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1988 to September 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that also continued a 30 percent rating for a bilateral foot disability; the Veteran's notice of disagreement limited the instant appeal to the issue of service connection for a bilateral hand disability.  Her claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In November 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In June 2013, this matter was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her claimed bilateral hand disability is a manifestation of a systemic disability that is also responsible for her service-connected bilateral foot disability (flat feet with plantar fasciitis and tarsal tunnel syndrome).  She asserts that evidence suggests that her service-connected foot disability was an early manifestation of such systemic disability (claimed as rheumatoid arthritis) that has since been diagnosed.  The Board finds that the evidence leaves some critical medical questions unanswered, requiring another remand for evidentiary development.

First of all, a review of the record found the Veteran receives ongoing VA treatment for the claimed disability on appeal.  The most recent records of VA treatment in her electronic record before the Board are dated in August 2012.  Any records of VA treatment for hand/inflammatory arthritis complaints since then may contain pertinent information, are constructively of record, and must be secured.  

Furthermore, the prior Board remand requested that the Veteran be examined after her private treatment records were received.  The record shows that instead the private records were received after the August 2013 VA examination was conducted (and not considered by the examiner).  Moreover, both VA treatment records and the August 2013 VA examination report suggest that, while the Veteran does not have rheumatoid arthritis, she does have a non-rheumatoid inflammatory arthritis.  The August 2013 VA examiner did not adequately address the Veteran's alleged theory of entitlement.  The examiner indicated that the Veteran's flat feet and plantar fasciitis are distinct from any current disability due to an inflammatory arthritis, but did not identify the manifestations of the non-rheumatoid inflammatory arthritis diagnosed, and did not opine whether any systemic process of which the service connected foot disabilities are a part may have aggravated the claimed hand disability.  An examination to secure an adequate medical opinion (by an examiner familiar with the entire record) that addresses both the theory of entitlement described, and whether the service connected flat feet/plantar fasciitis aggravated an inflammatory process is necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete, clinical copies of any updated records (i.e., those not already of record) of VA evaluations or treatment the Veteran has received for a hand disability or an inflammatory arthritis since August 2012.

2. After any such records are received, the AOJ should arrange for the Veteran to be examined by a rheumatologist to secure an advisory medical opinion regarding the nature and etiology of her claimed hand disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify (by diagnosis) each right and left hand disability found.  Specifically, is any pathology or symptom noted a manifestation of an underlying systemic non-rheumatoid inflammatory process.  If so, please identify the inflammatory arthritic process (by diagnosis) and when it was first manifested (based on the factual evidence of record).  

b. What is the likely etiology for each hand disability diagnosed?  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to the Veteran's military service, to include by virtue of being part of a non-rheumatoid inflammatory arthritis process which was first presented by foot manifestations?

c. Does the Veteran have a non-rheumatoid inflammatory arthritis process, and if so, what is its likely etiology, and what are its manifestations?

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature, as deemed appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

